Citation Nr: 1761131	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-08 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia (Code 5257).

2.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia (code 5257).

3.  Entitlement to a separate evaluation for right knee chondromalacia (painful or limited motion).

4.  Entitlement to a separate evaluation for left knee chondromalacia (painful or limited motion).



REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction is currently with the RO in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in October 2014.  A transcript of the hearing has been associated with the claims file.

The Board remanded the issues on the cover page to the AOJ for additional development in December 2015.

The case has returned to the Board for further appellate action.

The issue of TDIU has been addressed by the AOJ and granted.



FINDINGS OF FACT

1.  Right knee chondromalacia has been manifest by painful motion; without moderate subluxation or lateral instability; without right leg flexion limited to 30 degrees; or limitation of extension.

2.  Left knee chondromalacia has been manifest by painful motion; without moderate subluxation or lateral instability; without left leg flexion limited to 30 degrees; or limitation of extension.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee chondromalacia (instability or subluxation) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, Diagnostic Code 5257 (2017).

2.  The criteria for a rating in excess of 10 percent for left knee chondromalacia (instability or subluxation) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, Diagnostic Code 5257 (2017).

3.  Right knee chondromalacia (painful motion) is 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5260 (2017).

4.  Left knee chondromalacia (painful motion) is 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5260 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Remand Considerations

As noted in the Introduction, the case was remanded to the AOJ in December 2015 for additional development.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999);  Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Notify and Assist

VA has a duty to notify for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).
The Veteran has appealed with respect to the propriety of the assigned ratings for both right knee chondromalacia and left knee chondromalacia.  VA's General Counsel has held that no VCAA is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  See 38 U.S.C. § 5103A(d) (2014); 38 C.F.R. § 3.159(c)(4) (2017).  The Veteran was afforded a VA examination and received private examinations during the period under appeal.  The Board finds that these examinations are adequate because they were performed by qualified examiners who conducted diagnostic testing, considered the Veteran's history of experiences in service and reported symptoms, and provided diagnoses and assessments. See Barr v. Nicholson, 12 Vet. App. 303, 311 (2007).

During the October 2014 videoconference hearing, the undersigned VLJ clarified the issues decided here and asked questions designed to elicit any potentially relevant evidence in the Veteran's possession.  Furthermore, the VLJ described for the Veteran the type of evidence necessary to substantiate his claims.  The VLJ also agreed to hold the record open for a period of 60 days to allow for additional submission of evidence.  This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103 (2017). 


Rating Claims

The Veteran contends that both his service-connected right knee chondromalacia and service-connected left knee chondromalacia warrant ratings in excess of 10 percent respectively.

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2014);  38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40 (2017).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; 
see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.   Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement. 38 C.F.R. § 4.45 (2017).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.   It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2016).  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2017).

Where there is a question as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2017).

For VA rating purposes, traumatic arthritis is treated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2017).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, but with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned. With x-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017). 

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by x-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also VAOPCGPREC 9-98 (Aug. 14, 1998).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f) (2017).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2017).

Leg flexion limited to 60, 45, 30, and 15 degrees warrant noncompensable, 10 percent, 20 percent, and 30 percent evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

Leg extension limited to 5 degrees warrants a noncompensable evaluation, and extension limited to 10 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id. 

Under the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms. 
See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257.).

Under Diagnostic Code 5258, a 20 percent rating is warranted for a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2017).

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for a symptomatic removal of semilunar cartilage. 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2017).  Diagnostic Code 5259 requires consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion. VAOPGCPREC 9-98 (Aug. 14, 1998).  Therefore, a knee disability cannot be separately rated under Diagnostic Code 5259 and a limitation-of-motion diagnostic code.

Hyphenated diagnostic codes are used when a rating under one diagnostic requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.29 (2017).

Evidence

The Veteran's claim for an increased rating was received in August 2011.

An August 2011 VA treatment note mentioned that the Veteran indicated that his knees were a significant issue.  In March 2012, he reported for VA care because he felt that his pain medication was becoming ineffective.  In April 2013, a VA clinician noted that the Veteran reported that his bilateral knee pain and back pain level were unacceptable.  The clinician opined that he was taking hydrocodone. 

In August 2013, the Veteran was afforded a VA examination of his knees and lower legs.  The examiner reviewed the Veteran's claims file; considered the Veteran's lay account of the onset, symptoms, and history of his bilateral knee chondromalacia; and conducted a physical examination.  The examiner provided impressions of chondromalacia patella, bilateral knees and right knee strain.  The Veteran reported that flare-ups impact the function of his knee, on squatting, kneeling, and sitting.

Right knee flexion was to 140 degrees, with no objective evidence of painful motion.  Right knee extension showed no limitation of extension, with no objective evidence of painful motion.  Left knee flexion was to 140 degrees, with no objective evidence of painful motion.  Left knee extension showed no limitation of extension, with no objective evidence of painful motion.  Right and left knee flexion post repetitive use testing were to 140 degrees, with no objective evidence of painful motion.  There was no limitation of extension in the right or left knee post repetitive use testing.  The examiner indicated that the Veteran had neither functional loss nor additional limitation in range of motion in either the knees and or the lower legs post repetitive use testing.

Tenderness or pain to palpation for the joint line or soft tissues of either knee was absent.  Muscle strength testing on a scale was normal (5/5); right and knee flexion was 5/5; and right and left knee extension was 5/5.  Both right and left knees were normal as to Lachman testing.  Likewise, both knees yielded normal results as to posterior drawer testing.  Both knees yielded normal results when valgus/varus pressure was applied to the knees in extension and 30 degrees of flexion.  There was no objective evidence of right or left patellar subluxation; however, shin splints were present on right and left.  There were no indications of meniscal disorder, meniscal surgery, joint replacement, or other surgical procedures.  Scars were also absent.  The examiner reported that the Veteran used the assistive devices of arch supports.

Imaging studies revealed the presence of degenerative or traumatic arthritis in both knees.  However, imaging did not reveal patellar subluxation in either knee or any other significant findings.

As to functional impact, the examiner opined that the Veteran's bilateral knee disability did not impact his ability to work.  Nevertheless, during flare-ups, the Veteran noticed pain, weakness, fatigue and incoordination (even though there were no losses in degrees in range of motion).

In February 2014, the Veteran's son submitted a lay statement.  In pertinent part, he opined that the Veteran's knee were shot, which limited his ability to squat down.  He also wrote that the Veteran needed to take hydrocodone for pain management.  The same month, the Veteran's employee submitted a lay statement.  He wrote that the Veteran's knees occasionally gave out, especially during physically demanding work projects.

The Veteran reported to the emergency room of a VA facility in March 2014, complaining of acute bilateral knee pain.  At this time, the Veteran reported that he had started a new construction job and the increased mobility over the past few weeks impacted his knees.  At discharge, a VA practitioner recommended an MRI and a referral to orthopedics.  The Veteran also sought VA consultation for his knees in May 2014
In July 2014, the Social Security Administration (SSA) submitted a letter responsive to a request for the Veteran's medical records.  In pertinent part, this letter stated that the Veteran had not applied for disability benefits.  As the records do not exist, further efforts on the part of SSA to obtain the records would be futile.
In July 2014, the Veteran sought VA treatment for his knees.  An examiner provided guidance as to home treatment for swelling and discomfort.

In August 2014, a representative from the Veteran's carpenters union submitted a letter in response to the RO's request.  In pertinent part, the representative wrote that he was unable to determine why the Veteran did not obtain certain carpentry jobs.  

In August 2014, S. Center, a private diagnostic testing center, submitted a magnetic resonance imaging (MRI) report.  The report, in principle part, included findings of mild joint fluid with trace Baker's cyst; mild bursitis; and no acute fracture or focal bone contusion.  As to the menisci, a medial meniscal body macerated tear and posterior horn free edge tear were identified; however, the lateral menisci were intact. The examiner provided impressions of: (1) medial meniscal tear and posterior horn free edge tear; (2) minor osteoarthritis with chondral injury of the medial knee compartment and patellar apex; and (3) mild pes anserinus bursitis.

An August 2014 VA orthopedic treatment report noted that the Veteran sought consultation in follow-up to his MRI.  At this time, a clinician indicated that the Veteran would be referred to a surgeon for evaluation.

In October, the Veteran's representative submitted a statement (in lieu of a VA FORM 646).  In pertinent part, the representative recapitulated findings from medical reports, as noted above.  The representative contended that these findings collectively indicated that the Veteran's chondromalacia of both knees warrant increased ratings.

At the October 2014 videoconference hearing, the Veteran testified that he experienced great difficulties squatting, kneeling, and standing.  To allay pain, he stated that he took Percocet 6 time a day for his knees and his back, noting that if he did not take this pain medication he would not be able to go upstairs; stand for any length of time; or sit for any length of time.

In October 2014, the Veteran sought treatment at a VA healthcare facility.  A clinician noted that the Veteran reported bilateral knee pain of 8 (on a one to ten scale), stating that it was chronic and constant.  The Veteran also indicated that bilateral knee pain affected his ability to sleep, work, and perform his daily activities of life.  Palliative factors-over-the-counter medication, prescribed medication, and non-pharmacological intervention-made the level of pain acceptable.  The clinician noted that the Veteran ambulated independently, without the need of any assistive devices.

The same month, the Veteran was afforded a VA orthopedic consultation.  An examiner noted that the Veteran stated that he has experienced bilateral knee pain for the past 15 to 20 years.  The examiner also noted that the Veteran had never had any injections, bracing, or therapy.  After reviewing the imaging studies of the Veteran's knees, noted above, the examiner provided an assessment that largely mirrored that of earlier clinicians. At this time, the Veteran received a corticosteroid injection via the anterolateral portal of his left knee.

A May 2015 visit report from DNP, a private physical therapy clinic, noted that the Veteran reported that pain radiated from his right lower back towards his right hip, right buttock, both knees, and both calves.

In December 2015, treatment records from SRD Hospital, a private care facility, were received.  Review of these records reveals that the Veteran canceled x-ray imaging of his knees in September 2014; however, they were rescheduled on an in-patient basis later in the month (after the Veteran had been involved in a motor cycle accident).  The subsequent radiological report, derived from 5 views of the bilateral knees, included findings of no patellar fracture, dislocation, instability, or joint effusion.  Also, the joint spaces and soft tissues appeared unremarkable.  An impression of no acute abnormality was provided.

Review of VA treatment records from 2016 and 2017 include notations about the Veteran's knee discomfort.  These records include clinical impressions of osteoarthritis of the knees.  During this period, the Veteran characterized his pain as achy and sharp.  

In September 2017, the Veteran's representative submitted an appellant's brief.  In pertinent part, the representative contended the Veteran's right and left knee chondromalacia had worsened to the degree that these service-connected disabilities have affected his ability to work.  As a result of these worsening, according to the representative, these knee disabilities warranted a higher schedular rating. 

Analysis

Both the Veteran's service-connected right knee chondromalacia and left knee chondromalacia were evaluated under Diagnostic Codes 5257.  This diagnostic code contemplates instability and subluxation.  It does not contemplate limitation of motion or pain on motion.

As to Diagnostic Code 5257, the August 2013 VA examiner opined that there was no objective x-ray evidence of patellar subluxation.  Furthermore, the December 2015 radiological report from SRD Hospital provided that there was an absence of dislocation and instability.  The other evidence of record is silent as to subluxation or lateral instability of the knee pursuant to Diagnostic Code 5257.

To receive a rating in excess of 10 percent for either right knee chondromalacia or left knee chondromalacia, subluxation or lateral instability must be moderate under Diagnostic Code 5257.  Here, the most probative evidence establishes that the Veteran does not have instability or subluxation of either knee.  Therefore, it stands that he does not have moderate instability or subluxation.  To the extent that he asserts that he has instability or subluxation, his lay evidence is far less convincing (credible) than the medical evidence.

However, the Board must also consider the presence or absence of limitation of motion and/or painful motion.
At worst, the Veteran had 0 to 140 degrees of flexion and no limitation of extension of both the right and left knees, as reported in the in the August 2013 VA examination report.  As noted above, the normal above, the normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2017).  The evidence of record therefore does not show either limitation of flexion or extension in either the right or the left knee.  

VA treatment records, private treatment reports, and lay evidence discussed above, underscore that the Veteran's report of pain.  Although not objectively confirmed, the record establishes that he takes medication and has been treated.  The Court has established that the use of medication should, generally, be discounted.  Accordingly, separate 10 percent evaluations should be assigned based upon the presence of painful motion.

The 10 percent evaluations now contemplate pain on motion and are consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the presence of the functional equivalent of limitation of flexion to 30 degrees.  A separate evaluation may be assigned for compensable limitation of extension.  

Here, when tested, the Veteran had virtually full motion and his reports of pain did not further limit his functional use.  Clearly, remaining functional extension and flexion are essentially normal.  Accordingly, separate 10 percent evaluations are warranted and no more than 10 percent.

To the extent that he has meniscal pathology, no examiner has established that he has any functional impact other than that already described and contemplated.  Separate evaluations are not warranted when there is no separate disability.

The Board has considered the Veteran's complaints.  The Veteran is certainly competent to report his medical history and discernable symptomatology, and the Board finds him credible here.  See Layno v. Brown, 6 Vet. App. 469-70 (1994).  In this matter, however, the Board finds that the objective medical findings by skilled medical professionals to be more probative and more credible.
ORDER

Entitlement to a rating in excess of 10 percent for right knee chondromalacia (code 5257) is denied.

Entitlement to a rating in excess of 10 percent for left knee chondromalacia (code 5257) is denied.

A separate evaluation for left knee chondromalacia (painful motion 38 C.F.R. § 4.59 and DC 5260) is granted.

A separate evaluation for right knee chondromalacia (painful motion 38 C.F.R. § 4.59 and DC 5260) is granted.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


